                                                                                   FILED
                                                                               !N Cl ERK'S OPRCE
                                                                           US DISTRICT COURT E.D.N.Y»
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                          * MAR 5^ 2019
                                                            X

 JUAN OLIVO,ANA J. OLIVO,and                                               BROOKLYN OFFICE
 CATHERINE SOBERS,on their behalfand on
 behalfofa class ofpersons similarly situated.
                                      Plaintiffs,               MEMORANDUM
                                                                DECISION AND ORDER
                         - against-
                                                                18-CV-3222(AMD)(LB)
 WELLS FARGO BANK,N.A.,

                                       Defendant.
                                                            X

 ANN M.DONNELLY,United States District Judge;

         On June 1, 2018, plaintiffs Juan Olivo, Ana J. Olivo, and Catherine Sobers brought this

 class action against Wells Fargo Bank, N.A., alleging a breach of the implied covenant of good

 faith and fair dealing, fraud, and violations of the New York Deceptive Practices Act, and the

 Equal Credit Opportunity Act.' Wells Fargo moves to dismiss the plaintiffs' complaint for

 failure to state a claim. (ECF No. 18.) For the following reasons, the defendant's motion is

 granted.

                                            BACKGROUND*

         1.    Juan and Ana J. Olivo


         In May of2006, Juan and Ana Olivo took out a mortgage to purchase a home at 96


'At the July 24, 2018 pre-motion conference, the plaintiffs agreed to withdraw their federal breach of
 implied covenant of good faith claim. {See July 24, 2018 Minute Entry.)

 * At the motion to dismiss stage, the court is limited "to the factual allegations in [the]...complaint,
which are accepted as true, to documents attached to the complaint as an exhibit or incorporated in it by
reference, to matters of which judicial notice may be taken, or to documents either in plaintiffs'
possession or of which plaintiffs had knowledge and relied on in bringing suit." Roth v. CitiMortgage
Inc., 756 F.3d 178, 180(2d Cir. 2014)(quoting Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150(2d Cir.
1993)). A "court may take judicial notice of a document filed in another court not for the truth ofthe
matters asserted in the other litigation, but rather to establish the fact of such litigation and related
filings." International Star Class Yacht Racing Ass'n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70(2d
Cir. 1998)(internal quotation marks omitted)). I, therefore, take judicial notice of the court documents
Queen Street, Staten Island, NY 10314. (ECF No. 1 at 2-3.) CSMC Mortgage-Backed Pass-

Through Certificates, Series 2006-9 trust(the"CSMC Trust") held the Olivos' mortgage note,

and Wells Fargo acted the CSMC Trust's servicer. (Jd. at 6-7.) In early 2008, due to a reduction

in Mr. Olivo's pay, the Olivos "struggled to pay their $4,452.40 mortgage payment;" they

contacted Wells Fargo seeking a loan modification, and were told that they would need to stop

making payments to qualify for a loan modification. {Id. at 3-4.) According to the plaintiffs, the

Olivos followed Wells Fargo's instruction, stopped making payments, and then applied for a

loan modification. {Id. at 4.) Wells Fargo denied that request, as well as the Olivos' subsequent

requests for loan modifications. {Id.) The plaintiffs claim that "Wells Fargo's reason[s] for

denial have been a moving target and changed over time depending on the programs that were

available." {Id.)

        On July 11, 2008,the CSMC Trust, through its trustee US Bank National Association,

commenced foreclosure proceedings in Richmond County Supreme Court(Index No.

103005/2008),^ and on August 17,2009, Judge Philip G. Minardo entered a defaultjudgment of

foreclosure and sale that found Ana Olivo liable to the CSMC Trust for $606,953.19, in addition

to continuing accrual amounts,and directed that the property be sold at public auction.^ (ECF

No. 1 at 4; ECF No. 12-2 at 3.)

        On October 2, 2015, Ana Olivo filed a Chapter 7 bankruptcy petition in Bankruptcy

Court for the Eastern District of New York(Case No. 15-44518). (ECF No. 1 at 4.) During the



(ECF Nos. 12-2-12-23, 18-3-18-7)attached to the defendant's filings, but do not consider the
defendant's declarations(ECF Nos. 12-1,18-2) because the plaintiff did not rely on or know ofthem
when they drafted the complaint.

^ In the complaint, the plaintiffs allege incorrectly that Wells Fargo initiated foreclosure proceedings
against the Olivos. (ECF No. 1 at 4.)

^ The foreclosure auction was ultimately scheduled for June 7,2018. (ECF No. 1 at 4.)
pendency ofthat proceeding, Ms. Olivo applied for loss mitigation and for another loan

modification. (ECF No. 1 at 4.) Wells Fargo denied her application to modify the loan,

explaining that it could not "reduce the interest rate on a fixed rate note" under paragraph 3.05 of

the Pooling and Servicing Agreement that governed the CSMC Trust. (Jd.\ ECF No. 12-11 at 2-

3.) Wells Fargo further explained that under both Tier 1 and Tier 2 ofthe Home Affordable

Modification Program ("HAMP")"^ as well as non-HAMP modification review,the Olivos' loan

was not eligible for modification. (ECF No. 12-11 at 3-4.) On July 13, 2016, Ms. Olivo moved

for discovery regarding Wells Fargo's denial of her loan modification application, which the

Bankruptcy Court denied. (ECF Nos. 12-12,12-13.) The Bankruptcy Court terminated loss

mitigation proceedings on December 13,2016(ECF No. 12-14), and closed the case on February

8,2017,In re Ana Olivo, No. 15-44518, Dkt. No. 55(Bankr. E.D.N.Y. Feb. 8,2017).

        On April 28,2017, Ana Olivo commenced another bankruptcy proceeding, and again

applied for loss mitigation and loan modification, but Wells Fargo denied the loan modification

request; the Bankruptcy Court terminated loss mitigation proceedings in February of2018 and

dismissed the petition on March 22,2018. In re Ana Olivo, No. 17-42163, Dkt. Nos. 1, 12,47

(Bankr. E.D.N.Y. Feb. 8,2017).

       11.   Catherine Sobers


        On July 26,2006, Catherine Sobers took out a mortgage to purchase a home located at

114-09 27th Street, Cambria Heights, NY 11411. (ECF No. 1 at 2,9.) The Wells Fargo Asset

Securities Corporation, Mortgage Pass-Through Certificates, Series 2006-15("WFASC Trust")




 "In very general terms,the federal Home Affordable Modification Program("HAMP")is a program that
was conceived during the financial crisis as a part ofthe broader Troubled Asset ReliefProgram. Under
HAMP,certain mortgage lenders and servicers contracted with the federal government to modify
qualified borrowers' home loan mortgages to reduce borrowers' monthly mortgage payments." Pandit v.
Saxon Mortg. Servs., Inc., No. 1 l-CV-3935,2012 WL 4174888, at *1 (E.D.N.Y. Sept. 17,2012).
acquired Ms. Sobers' mortgage note; Wells Fargo serviced the WFASC Trust. (ECF No. 1 at 10,

12-13.) In 2008, Ms. Sober could not pay her monthly mortgage amount of$2,764.13, and

sought a loan modification from Wells Fargo. (Jd. at 9.) Wells Fargo granted her a loan

modification under HAMP that required her to make three trial payments of$2,375.74, and

allegedly told her that once they received the three payments, her loan would be permanently

modified. {Id.) Ms. Sobers made the three payments in September, October and November of

2009, but did not receive permanent modification on her loan. {Id.) Ms. Sobers claims that she

has submitted more than six loan modification applications, none of which Wells Fargo granted.

{Id.)

        On April 23,2013,the WFACS Trust, through its trustee HSBC Bank USA,National

Association, commenced foreclosure proceedings in the New York State Supreme Court, Queens

County (Index No. 8084/2013). {Id.) In an order dated September 26,2013,the court observed

that attempts to settle the action had failed because Ms. Sobers was "unable to qualify for

modification due to [her] income," and her loan was a mortgage backed security loan. (ECF No.

12-7 at 1.) On June 1, 2016, it entered the finaljudgment offoreclosure and sale; the court held

that Ms. Sobers was liable to the WFCAS Trust for $529,574.32, in addition to continuing

accrual amounts, and directed that the property be sold at public auction. (ECF No. 12-10 at 2.)

        On March 23,2017, Ms. Sobers filed a Chapter 13 bankruptcy petition in Bankruptcy

Court for the Eastern District ofNew York(Case No. 17-41342). (ECF No. 1 at 10.) As part of

the bankruptcy proceeding, Ms. Sobers applied for loss mitigation and another loan modification.

{Id.) According to the plaintiff. Wells Fargo denied her application, but told her that it could

offer her a "piggy-back modification," which would take interest payments on up to 12 missed

mortgage payments and add that amount to the principal balance ofthe loan. {Id.) Under this
plan, Ms. Sobers would be required to make all other payments beyond the 12 payments covered

by the modification.^ (ECF No. 1 at 10.) The Bankruptcy Court terminated loss mitigation

proceedings on February 26,2018,and dismissed the bankruptcy case on April 12, 2018. (ECF

Nos. 12-22-12-23.)

        III. Procedural History

        The plaintiffs brought this class action on June 1, 2018, alleging that the defendant

misrepresented the purported restrictions on its ability to modify their loan, and that the

defendant has modified other loans governed by the same Pooling and Servicing Agreement.

(ECF No. 1 at 5-6,11-12.) The plaintiffs also allege that the defendant "ran out the clock" on

any HAM? modification to which they would be entitled to, by failing to agree to a loan

modification before the program's December 31,2016 expiration. (M at 6,12.) The plaintiffs

assert that the defendant's representations led them to believe that they could not obtain a loan

modification and as a result, their interest accrued and amounts owed on their mortgages

increased. {Id. at 8,14.)

       On June 4,2018,the plaintiffs moved for an emergency temporary restraining order to

stay the auction ofthe plaintiffs' properties(ECF No. 5); two days later, I heard the motion,

granted the temporary restraining order, and scheduled a preliminary injunction hearing(June 6,

2018 Minute Entry £ind Order). On June 20, 2018, after a hearing, I denied the plaintiffs' motion

for a preliminary injunction (June 20, 2018 Minute Entry), and on August 23, 2018,the

defendant moved to dismiss the complaint(ECF No. 18).

                                          DISCUSSION

       To survive a motion to dismiss, a complaint must plead "enough facts to state a claim to



 The complaint does not state whether Ms. Sobers accepted or declined the "piggy-back modification."
relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570(2007).

This means that it must "plead[] factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S.

662,678(2009)(citing Twombly,550 U.S. at 556). While it does not require "detailed factual

allegations," this standard requires more than "a formulaic recitation ofthe elements of a cause

of action" and more than an "unadorned,the-defendant-unlawfully-harmed-me accusation."

Iqbal, 556 U.S. at 678 (citing Twombly,550 U.S. at 555). In deciding a Rule 12(b)(6) motion to

dismiss, the Court"must accept as true all ofthe allegations contained in the complaint;"

however, this tenet does not apply to legal conclusions. Iqbal, 556 U.S. at 678 (internal citations

omitted).

       The defendant moves to dismiss the complaint in its entirety; for the reasons discussed

below,the defendants' motion is granted.

       I.    Breach of the Implied Covenant of Good Faith and Fair Dealing

        A claim for breach ofthe implied covenant of good faith and fair dealing "may be

brought, if at all, only where one party's conduct,though not breaching the terms ofthe contract

in a technical sense, nonetheless deprived the other party ofthe benefit ofits bargain." CSIInv.

Partners II, L.P. v. Cendant Corp., 507 F. Supp. 2d 384,425(S.D.N.Y. 2007)(quoting Sauer v.

Xerox Corp., 95 F. Supp. 2d 125,132(W.D.N.Y. 2000)). Under the implied covenant,"neither

party to a contract shall do anything which has the effect of destroying or injuring the right ofthe

other party to receive the fruits ofthe contract    For this to occur, a party's action must

directly violate an obligation that may be presumed to have been intended by the parties."

Thyroffv. Nationwide Mut. Ins. Co.,460 F.3d 400,407-08(2d Cir. 2006)(internal quotation

marks and citation omitted). The implied covenant of good faith and fair dealing "does not add
to the contract a substantive provision not included by the parties." Broder v. Cablevision Sys.

Corp.,418 F.3d 187,199(2d Cir. 2005)(internal quotation marks and citations omitted).

        To invoke the covenant,"a plaintiff must identify sufficiently the contract allegedly

breached," MMZAssocs., Inc. v. Gelco Corp., No. 06-CV-3414,2006 WL 3531429, at *3

(S.D.N.Y. Dec. 8,2006)(internal quotation marks and citations omitted), as "[t]he covenant of

good faith and fair dealing is an implied duty that each party to a contract owes its contracting

partner," Gorbaty v. Wells Fargo Bank, N.A., No. lO-CV-3291,2012 WL 1372260, at *19

(E.D.N.Y. Apr. 18, 2012). If a plaintiff cannot allege a contract between the plaintiff and the

defendant, his implied covenant of good faith and fair dealing claim fails. Pandit, 2012 WL

4174888, at *5.

       The complaint, in this case, does not sufficiently identify a contract from which the

alleged implied covenant derives. The plaintiffs merely state that Wells Fargo breached the

implied covenant because it "purposefully misrepresented the terms under which it can modify

the Plaintiffs' mortgage"(ECF No. 1 at 20), and was required, but did not,"timely, truthfully,

and accurately disclose the results of any" loss mitigation requests(ECF No. 19 at 15), The

plaintiffs' breach ofthe implied covenant can be dismissed on this ground alone.

       Even ifI consider the only specific agreements mentioned in the complaint— the

servicing agreements and the plaintiffs' individual mortgage notes—^as the sources ofthe implied

covenant,the claim still fails because the plaintiffs do not allege that these agreements bind both

the plaintiffs and Wells Fargo. The plaintiffs do not claim that they are parties to the servicing

agreements; therefore, they cannot enforce any implied covenant that would arise from these

contracts. Pandit, 2012 WL 4174888, at *5 ("[T]he TP? was not a contract between Plaintiffs

and Defendant, Plaintiffs' claim that Defendant breached the TPP's implied covenant of good
faith and fair dealing also fails."); see Thomas v. JPMorgan Chase & Co., 811 F. Supp. 2d 781,

798(S.D.N.Y. 2011)(The "plaintiffs were neither parties to the SPA nor intended third-party

beneficiaries ofthat agreement; therefore,"they cannot enforce any covenant of that agreement,

express or implied."); Costigan v. CitiMortgage, Inc., No. lO-CV-8776,2011 WL 3370397, at

*8(S.D.N.Y. Aug. 2,2011)(same).

        Similarly, the plaintiffs do not claim that Wells Fargo is the originator ofor a party to

their individual mortgage notes. Nor do they identify any provision in those contracts that

requires the defendant to approve or even consider a loan modification application. Thus,the

breach ofthe implied covenant claim cannot proceed on this theory, either. See E. Sav. Bank v.

Aufiero, No. 14-CV-0256,2016 WL 1056998, at *9(E.D.N.Y. Mar. 14,2016)("[B]ecause

there was no binding loan modification agreement or obligation to provide plaintiff with a

modification agreement on his desired terms, defendant's claim of'bad faith' or for breach of

duty of good faith and fair dealing ...fails as a matter oflaw.").

        The complaint also alleges that an implied covenant could attach from Wells Fargo's

"agreements with the United States Department of Treasury,""Designated Agreements,...

[and] Consent Orders."^ (EOF No. 1 at 11.) The defendant cannot be held liable for a breach of

an implied covenant based on these agreements because the plaintiffs again do not claim that

they are party to any ofthese agreements. See Costigan, 2011 WL 3370397, at *7(rejecting

"claims that Citi, by entering into the SPA and receiving funds under TARP from the




^ In their opposition, the plaintiffs claim for the first time that Wells Fargo breached implied covenants
that stemmed from agreements under "Consent Decrees" and "the National Mortgage Settlement." (ECF
No. 19 at 14.) "It is well-settled that a plaintiff'cannot amend [his] complaint by asserting new facts or
theories for the first time in opposition to [a] motion to dismiss." Peacock v. Suffolk Bus Corp., 100 F.
Supp. 3d 225,231 (E.D.N.Y. 2015)(intemal quotation marks and citations omitted). 1, therefore, do not
address whether these agreements give rise to an implied covenant.
Department ofthe Treasury, covenanted, on behalfofitself and its subsidiaries to administer its

contractual obligations with principles of good faith and fair dealing," because the plaintiffs were

not parties to the agreement); Thomas^ 811 F. Supp. 2d at 798(same).

       The complaint is devoid ofany allegations that the plaintiffs had an enforceable contract

with Wells Fargo that could create an implied covenant of good faith and fair dealing;

accordingly, the plaintiffs' claim for breach ofthe implied covenant is dismissed.

       11.   Fraud


       The plaintiffs also bring fraud claims under New York and federal common law.(ECF

No. 1 at 21-24.) "In order to state a claim for fraud imder federal or New York state common

law a plaintiff must allege that the defendant made a material false representation, that the

defendant knew ofthe falsity (scienter), that the defendant acted with intent to defraud, that the

plaintiff reasonably relied on the false representation, and damages." Marcus v. AT&T Corp.,

138 F.3d 46,63(2d Cir. 1998)(citations omitted).

       A party alleging fraud "must state with particularity the circumstances constituting

fraud." Fed. R. Civ. P. 9(b). The purpose of Rule 9(b) is to "(1) provid[e] a defendant fair notice

of plaintiffs claim, to enable preparation of defense;(2) protect[] a defendant from harm to his

reputation or goodwill; and(3)reduc[e] the number of strike suits." DiVittorio v. Equidyne

Extractive Indus. Inc., 822 F.2d 1242,1247(2d Cir. 1987). Under this heightened pleading

standard, a plaintiff alleging fraud must"(1)specify the statements that the plaintiff contends

were fraudulent,(2)identify the speaker,(3)state where and when the statements were made,

and(4)explain why the statements were fraudulent." Nakahata v. New York-Presbyterian

Healthcare System, Inc., 723 F.3d 192,197-98(2d Cir. 2013)(citations omitted).

       The plaintiffs have not pled their fraud claims with particularity. According to the
  plaintiffs. Wells Fargo misrepresented the restrictions that applied to the Olivos' and Ms. Sobers'

  mortgages; specifically, the plaintiffs claim that Wells Fargo misled them when it "refused to

  modify the Olivo mortgage... cit[ing] K 3.05 ofthe PSA," told the Olivos "that they would need

  to stop making payments in order to obtain a loan modification, and told Ms. Sobers that "once

  she made the three(3)trial payments her loan would be permanently modified" and that it could

  "only do a 'piggy-back modification.'" (ECF No. 1 at 4-5,9-10.) But the complaint does not

  allege who at Wells Fargo made these alleged misstatements or when they were made. See

  Arroyo v. PHHMortg. Cor/?., No. 13-CV-2335,2014 WL 2048384, at *10(E.D.N.Y. May 19,

  2014)(dismissing fraud claims where "the Amended Complaint include[d] some time frames,"

  but left the court "to guess as to when certain other events occurred"); DeSilva v. N. Shore-Long

  Island Jewish Health Sys., Inc., 770 F. Supp. 2d 497,526(E.D.N.Y. 2011)("[P]laintiffs' vague

  allegation that the alleged misstatements were made 'repeatedly' over the course often years is

  not sufficient under Rule 9(b)to state a claim for mail fraud.").

          More important, the plaintiffs do not explain why these statements are fraudulent, but

  instead simply cite instances where Wells Fargo has granted loan modifications on other loans.'

 See Miller v. HSBC Bank U.S.A., N.A., No. 13-CV-7500,2015 WL 585589, at *7(S.D.N.Y.

  Feb. 11, 2015)(dismissing fraud claim where "Miller [did] not identify individuals, dates or any

  factual context for the alleged misrepresentations and omissions by HSBC," or "the alleged

  omissions with any meaningful degree of specificity-broad categorical descriptions regarding

 'opportunities for loan modifications.'"); Altschuler v. Univ. ofPa. Law Sch., No.95-CV-249,

  1997 WL 129394, at *15(S.D.N.Y. Mar. 21, 1997), aff'd, 201 F.3d 430(2d Cir. 1999).




'The plaintiffs do not allege that Wells Fargo has granted loan modifications in situations analogous to
 the plaintiffs'; they simply allege fraud because Wells Fargo agreed to modify "a substantial number of
 loans" held by the CSMC and WFACS Trusts.


                                                     10
       The plaintiffs' failure to plead the alleged fraudulent misstatements with specificity is

fatal to their claims; the plaintiffs' state and federal law fraud claims are dismissed.

       III. New York Deceptive Practices Act

       The plaintiffs also claim that Wells Fargo violated the New York Deceptive Practices

Act, which prohibits "[d]eceptive acts or practices in the conduct of any business, trade or

commerce or in the furnishing ofany service in[New York]." N.Y. Gen. Bus. Law § 349(a). To

state a cause ofaction under the Deceptive Practices Act, a plaintiff must allege that "(1)the act

or practice was consumer-oriented;(2)the act or practice was misleading in a material respect;

and(3)the plaintiff was injured as a result." Spagnola v. Chubb Corp., 574 F.3d 64,74(2d Cir.

2009)(citation omitted).                                     ^

       "The gravamen ofa § 349 claim is that the offending act or practice be directed 'against

the consuming public,' and not a 'single-shot transaction.'" Gorbaty v. Wells Fargo Bank, N.A.,

No. lO-CV-3291,2014 WL 4742509, at *15(E.D.N.Y. Sept. 23, 2014)(quoting Silverman v.

Household Fin. Realty Corp. ofNew York, No. 12-CV-3559,2013 WL 4039381, at *2

(E.D.N.Y. Aug. 5,2013)(citations omitted)); see also Securitron Magnalock Corp. v. Schnabolk,

65 F.3d 256,264(2d Cir. 1995). Therefore,"private contractual disputes which are unique to

the parties do not fall within the ambit ofthe statute." Gorbaty,2014 WL 4742509, at *15

(quoting Yellow Book Sales & Dist. Co., Inc. v. Hillside Van Lines, Inc., 98 A.D.3d 663,665(2d

Dep't 2012)). "The critical question is whether 'the acts or practices have a broad []impact on

consumers at large.'" Kilgore v. Ocwen Loan Servicing, LLC,89 F. Supp. 3d 526,535

(E.D.N.Y. 2015)(quoting Oswego Laborers'Local 214 Pension Fund v. Marine Midland Bank,

N.A.,647 N.E.2d 741,744(1995)). Specifically, consumer-oriented conduct is "conduct that

potentially affects similarly situated consumers." Kapsis v. Am. Home Mortg. Servicing Inc.,




                                                 11
923 F. Supp. 2d 430,449(E.D.N.Y. 2013)(internal quotation marks and citation omitted). "To

satisfy this requirement in the context of a real estate transaction, courts have generally required

that a plaintiff allege that the defendant affirmatively and publicly sought transactions with

consumers." Hayrioglu v. Granite Capital Funding, LLC,794 F. Supp. 2d 405,410(E.D.N.Y.

2011)(collecting cases).

       The plaintiffs have not adequately pled that Wells Fargo's allegedly deceptive conduct

was "consumer-oriented" or that Wells Fargo affirmatively "sought transactions with

consumers" as required by § 349(a). The plaintiffs' claims stem from Wells Fargo's alleged

misrepresentations about, and ultimate denials of, their individual loan modification requests.

The plaintiffs do not allege that this conduct was directed at the public or that Wells Fargo had a

misleading loan modification policy. See Kilgore, 89 F. Supp. 3d at 536(Allegations of a

"fraudulent modification program" that was allegedly "directed to hundreds ofthousands of

consumer-homeowners whose loans have been serviced by defendant" were "conclusory" and

"insufficient to support a plausible Section 349 claim.")(internal quotation marks omitted);

Gorbaty,2014 WL 4742509, at *16(Allegations were not "consumer-oriented" where they

"derive[d]from the particular circumstances of[the plaintiffs]'single shot' transactions with

Wells Fargo," specifically the defendant's "denial of Gorbaty's applications for loan

modification"); cf. Pandit, 2012 WL 4174888, at *6(Allegations that the defendant "routinely

ask[ed] homeowners to resubmit financial information on pretextual grounds;[misled]

homeowners over the phone; and ignore[d] completed loan modifications" were sufficiently

"consumer oriented" under § 349)(internal citations omitted).

       The plaintiffs' allegations relate to their individual mortgages, and do not suggest that

Wells Fargo's "acts or practices ha[d] a broader impact on consumers." Oswego,85 N.Y.2d at




                                                 12
  25. The plaintiffs' Deceptive Practices Act claim is dismissed.®

          IV. Equal Credit Opportunity Act(ECOA)

          Finally, the plaintiffs allege that the defendant violated the ECOA,specifically 15 U.S.C.

  § 1691(d)and 12 C.F.R. § 202.9, when it denied their loan modification requests without

  providing theni with "a statement of reasons" within thirty days after receiving the requests. The

  Equal Credit Opportunity Act"requires a creditor that takes 'adverse action' on a consumer

  credit application to provide a 'statement ofreasons' for the adverse action." Pandit,2012 WL

  4174888, at *7(citation omitted). The ECOA defines an "adverse action" as"a denial or

  revocation of credit, a change in the terms of an existing credit arrangement, or a refusal to grant

  credit in substantially the amount or on substantially the terms requested;" an "adverse action,"

  however, does "not include a refusal to extend additional credit under an existing credit

  arrangement where the applicant is delinquent or otherwise in defaultP 15 U.S.C. § 1691(d)(6)

  (emphasis added).

          As the complaint states, the Olivos' loan modification requests—^with the exception of

  their initial inquiry seeking modification in "early 2008"^—^were made after the Olivos


  ® The plaintiffs cite two cases for the proposition that they alleged "consumer-oriented" conduct, but
  neither case is applicable. (ECF No. 19 at 19-20.) In Gaidon v. Guardian Life Ins. Co. ofAm.,the Court
  of Appeals held that allegations ofthe defendants' marketing of insurance to "luref] the purchaser into
  falsely believing that no additional premiums need be paid after a certain period oftime" was sufficiently
  "consumer-oriented," because it involved an "extensive marketing scheme that had a broader impact on
  consumers at large." 94 N.Y.2d 330, 331 (1999). Likewise, in Small v. Lorillard Tobacco Co.,the
  Appellate Division found that tobacco manufacturers' public statements "consistently denfying] that
  nicotine was addictive," while having "the express intention ofdesigning products so addictive that
  people would be unable to stop buying them" were misrepresentations plainly directed at the consuming
  public. 252 A.D.2d 1,5(1st Dep't 1998), aff'd, 94 N.Y.2d 43(1999). The plaintiffs do not allege that
  Wells Fargo engaged in any broad marketing scheme or public misrepresentations; their allegations
  pertain solely to their individual mortgage loans and loan modifications.

'The plaintiffs do not appear to dispute that the Olivos were in default when they made their initial loan
  modification request. {See ECF No. 19 at 20.) However, on the face ofthe complaint, it is not clear
  whether they actually were in default when they made their first request in early 2008 or whether they
  defaulted only after Wells Fargo informed them that "they would need to stop making payments in order


                                                      13
defaulted, and thus, do not trigger the ECOA's adverse action "statement ofreasons"

requirement. See Green-Stevenson v. Bank ofAm., N.A.., No. 13-CV-2408,2014 WL 11474837,

at *1 (E.D.N.Y. Jan. 15, 2014), aff'dsub nom. Stevenson v. Bank ofAm., N.A., 597 F. App'x 4

(2d Cir. 2015)("ECOA claims fail because plaintiffs were in default when they sought loan

modifications, in which case the statute does not apply."). Likewise, Ms. Sobers requested loan

modifications only after she had already engaged in trial payments and was in default; these

requests do not fall within the ambit ofthe ECOA. See Pandit, 2012 WL 4174888,at *7("[I]n

making reduced payments during the Trial Period, Plaintiffs were in default on their mortgage

for the purposes ofthe ECOA.").

        For these reasons, the plaintiffs' ECOA claim is dismissed.

                                           CONCLUSION


        Accordingly,the defendant's motion to dismiss is granted; and the complaint is dismissed

without prejudice.    Ifthe plaintiff chooses to file an amended complaint, it must cure the

deficiencies discussed in this decision and be filed within 30 days from the entry ofthis Order, or

the case will be closed.




to obtain a loan modification." (EOF No. 1 at 4.) It ultimately does not matter, because the plaintiffs
have not adequately pled that the defendant's response was insufficient under the ECOA.
  Although the defendant seeks dismissal with prejudice(ECF No. 18-1 at 22),I cannot determine on this
record that leave to amend is futile. See City ofPontiac Gen. Employees'Ret. Sys. v. MBLA Inc., 300 F.
App'x 33,34(2d Cir. 2008)(summary order)(A court "should freely give leave [to amend] when justice
so requires."(quoting Fed. R. Civ.P 15(a)(2)); Ronzani v. Sanofi S.A., 899 F.2d 195, 199(2d Cir. 1990)
(The district court abused its discretion by denying leave to amend where no leave to amend was
previously given, and the panel could not determine on the basis ofthe record that leave to amend was
futile.).


                                                   14
so ORDERED.

                                  s/Ann M. Donnelly

                                 Ann M. Donnelly
                                 United States District Judge




Dated: Brooklyn, New York
       March 29,2019




                            15
